EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Sexton on 02/11/22.
The application has been amended as follows: 
Please replace Claims 18 and 19 as follows.


18.  (currently amended):  A malware analysis method comprising,
when second abstraction information that is second operation information being abstracted, the second operation information indicating operation results acquired for one or more second software being compared with a sample is stored on storage,
by an information processing device:
generating first abstraction information acquired by abstracting first operation information indicating an operation result of first software being the sample;
calculating similarity between the first abstraction information and the second abstraction information;
specifying a third software for which the similarity satisfies a criterion, wherein the one or more second software comprises the third software;
calculating a distance between the first abstraction information and the second abstraction information, based on a histogram with respect to a log entry including information divided for each operation of the first software and each operation of the one or more second software in the first and second abstraction information, respectively; and



19.  (currently amended):  A non-transitory computer-readable recording medium storing a malware analysis program for causing
a computer accessible to storage for storing second abstraction information that is second operation information being abstracted, the second operation information indicating operation results acquired for [[of]] one or more second software being compared with a sample, to execute:
abstraction processing of generating first abstraction information acquired by abstracting first operation information indicating an operation result of first software being the sample;
calculation processing of calculating similarity between the first abstraction information and the second abstraction information; and
specifying processing of specifying a third software for which the similarity satisfies a criterion, wherein the one or more second software comprises the third software;
the calculation processing calculates a distance between the first abstraction information and the second abstraction information, based on a histogram with respect to a log entry including information divided for each operation of the first software and each operation of the one or more second software in the first and second abstraction information, respectively, and
the specifying processing specifies the third software whose closeness of the distance is ranked at higher than a predetermined rank position or the third software whose value indicating the distance is equal to or less than a threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435